Citation Nr: 1533143	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972, from July 1978 to December 1988, and from May 2001 to October 2001. The Veteran also had service with reserve components from April 1972 to June 2005.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The appeal was remanded by the Board in October 2011 and August 2014 for additional development. It now returns to the Board for appellate review. 

In March 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) who has since left the Board. In March 2011, the Board remanded the appeal for additional development. As the VLJ had left the Board, the Veteran was given the opportunity to have a hearing before another VLJ. In August 2011, he declined a hearing on the issues that were the subject of the March 2010 hearing, which included the right and left ankle disabilities. Thus, only the March 2010 hearing is relevant to the appeal; a transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. Right ankle disability did not have its onset in service, did not manifest within one year of discharge from service, and is not a result of service-connected bilateral knee disabilities.

2. Left ankle disability did not have its onset in service, did not manifest within one year of discharge from service, and is not a result of service-connected bilateral knee disabilities.




CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309 (2014).

2. The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The case was remanded by the Board in October 2011 and August 2014 so that additional VA treatment notes could be obtained and a VA examination scheduled. The post-remand record reflects that the medical records were added to the claims file and VA examinations were performed in November 2011 and October 2014.  Therefore, the Board concludes that the AOJ complied with the Board's October 2011 and August 2014 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was provided with a VCAA notification letter in December 2006 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial agency of original jurisdiction (AOJ) adjudication of the claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the March 2010 Board hearing, the VLJ identified the issue to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's bilateral ankle disability and the Veteran's in-service activities, as well as to determine if a VA examination was necessary. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran. The Veteran has not suggested any deficiency in the conduct of the hearing and explicitly declined another hearing on these issues when it was offered.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims The Veteran's VA and private treatment records and the reports of April 2011, November 2011, and October 2014 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. There is nothing to suggest that the clinical findings are inconsistent with the symptoms documented in the claims file. Multiple opinions were obtained, and to the extent any opinion is inadequate, that question is addressed below. However, taking the three examinations together, opinions on direct and secondary service connection supported by a clear rationale are of record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).
  
In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. The theory of continuity of symptomatology does not apply to diseases not listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. 
§ 3.309(a)). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

The Veteran contends that he suffers from disability of the right and left ankles as a result of military service or, in the alternative, as secondary to his service-connected right and left knee disabilities. The evidence of record shows that the Veteran's ankles have evidence of prior "old" injuries. He asserts that these injuries either took place during his ten plus years of active service, or that they are due to his knee conditions causing a misstep or twisting of the ankles. Therefore, he argues that service connection is warranted for right and left ankle disabilities.
The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a right or left ankle disability. Post-service treatment notes reveal that the Veteran has diagnosed right and left ankle strain with arthritis of the tibiotalar joints. 

The April 2011 VA examiner opined that the Veteran's ankle disabilities were less likely as not due to his active duty and inactive duty service on the basis that there was no documentation of treatment in service treatment records or in post-service treatment evidence. He added he would have expected there to be much more degenerative change in both ankles than the Veteran currently exhibits both if the ankles were specifically due to service and if the service-connected bilateral knee disabilities were making them worse. Further, with regard to secondary service connection, he concluded that there were too many issues contributing to his ankle complaints, including high arches found on examination, and as such, specific etiologies could not be determined without resorting to speculation. Under VA regulations and Court decisions, service connection may not be granted, or denied, on the basis of pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2012); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

The November 2011 VA examiner observed that examination of standing alignment viewed from behind reveals a slight varus posture from the Veteran's bilateral lower extremities at his hindfeet. The examiner opined that many of the Veteran's problems stem from a while ago in terms of his overall alignment and that this was possibly influenced by military service. However, he also found it unlikely that military service caused the subtle malalignment because the malalignment had likely been present for the duration of the Veteran's life. The examiner indicated that he could not state without resorting to mere speculation that the bilateral knee disabilities caused the ankle disabilities because of the alignment as well as deconditioning evidenced by a tight heel cord. Id. He stated that he saw no cause for aggravation, but did not offer a rationale for this opinion. An opinion that contains only data and conclusions is afforded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).
A third VA examination in October 2014 yielded the following opinions. The examiner opined that the Veteran's ankle strain is less likely as not caused or aggravated beyond its natural progression by his service-connected right and/or left knee disability. The examiner noted that ankle x-rays revealed stigmata of previous ankle injury, but that the injury could have happened at any time. He indicated that no treatment evidence either during or after service shows treatment for either the right or left ankle. On exam, the Veteran was observed to have a normal heel to toe gait, and the examiner opined that it is less likely as not that service-connected knee disabilities would cause an ankle disability in the absence of a significantly altered gait. The examiner also indicated that there is no physiologic mechanism by which degenerative joint disease of the knees would result in ankle strain.

Finally, the examiner opined that it is less likely as not that current bilateral ankle strain is caused by military service, as there are no records pertaining to treatment for an ankle condition either in the military or post discharge. He noted that there is no evidence on exam of a postural malalignment which would result in mild ankle strain. The examiner did not provide an opinion or rationale with regard to the malalignment or comment on the November 2011 VA examiner's finding. However, the Board's review of the medical evidence does not demonstrate that such malalignment exists. The November 2011 VA examination report is the only documentation of any malalignment. Therefore, the Board finds it less likely than not that the malalignment had been present for the Veteran's entire life as indicated by the November 2011 VA examiner, and if there is no malalignment no further discussion or rationale for the October 2014 VA examiner's opinion is necessary.  

In light of the above facts, the Board determines that the Veteran's right and left ankle disabilities are less likely as not due to his military service or caused or aggravated by his service-connected bilateral knee disabilities. With regard to direct service connection, the October 2014 VA examiner indicated that the Veteran's ankle injury as shown on x-ray could have happened anytime, including during service. However, the April 2011 VA examiner opined that the right and left ankle disabilities were not due to the Veteran's military service with the rationale that the arthritis would be worse at this point than is demonstrated.  

As for secondary service connection, the April 2011 VA examiner also indicated the he would have expected the arthritis to be worse if the right and left ankle disabilities were being aggravated by the service-connected knee disabilities. The October 2014 VA examiner asserted that the right and left ankle disabilities are not due to the service-connected knee disabilities without a significantly altered gait being present.  With the exception of a limp noted once in service in May 2006, treatment notes do not show an altered gait at any time. Consequently, the Board concludes that service connection for right and left ankle disabilities is not warranted on a direct or secondary basis. 

Finally, the Board observes that the tibiotalar arthritis of the right and left ankles was not present within one year of discharge. Thus, service connection on a presumptive basis is not supported by the evidence. 38 C.F.R. § 3.309. 

The Veteran has not offered any competent evidence to contradict any VA examiners' findings and opinions. Thus, the only evidence in support of the Veteran's claims is his own statements. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the etiology of those symptoms is a complex medical question requiring expertise. In light of the above, the Board determines that there is no competent evidence relating the Veteran's right and left ankle disabilities to his military service or service-connected bilateral knee disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right and left ankle disabilities. Therefore, his claims must be denied.

ORDER

Entitlement to service connection or a right ankle disability is denied.

Entitlement to service connection or a left ankle disability is denied.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


